Case: 3:20-cr-00015-GFVT Doc #: 26 Filed: 02/24/21 Page: 1 of 1ieden@lub#t 6fikentucky
FILED
UNITED STATES DISTRICT COURT .

EASTERN DISTRICT OF KENTUCKY FES 2 4 2021
CENTRAL DIVISION-FRANKFORT
CRIMINAL MINUTES - SENTENCING seeear a nis
ROBERT R. CARR
CLERK U.S. DISTRICT COURT
Case No. 3:20-cr-15-01-GFV1 At: Lexington Date: February 24, 2021

U.S.A. vs. Jeremy Delk X present __ custody X bond OR _ Age __

 

DOCKET ENTRY: | The parties appeared as noted. United States Probation Officer Troy Brown was present. The Court
confirmed that both parties received and had sufficient time to go through the PSR. The Court heard statements and arguments as to
the proper sentence, and Defendant allocuted. The Court orally announced the sentence and will issue a separate Judgment.

 

Dds
—_
~~

PRESENT: HON, “S24 , U.S. DISTRICT JUDGE
GREGORY F. VAN TATENHOVE

Counsel for the United States: Kate K. Smith, AUSA

 

Counsel for Defendant: William H. Brammell, Jr. _X_ present _X retained __ appointed

U.S. Probation Officer: Troy Brown Court Reporter: Sandy Wilder Courtroom Deputy: Mary Jane Younce

 

PROCEEDINGS: SENTENCING (Non Evidentiary)
x No Objections to the Pre-Sentence Report.

Court ADOPTS the Presentence Report prepared by the United States Probation Office, as its findings, including
guideline calculations. Presentence Report shall be filed under seal.

\

The Court Reporter shall transcribe the proceeding of the hearing on the Objections to the Pre-sentence
Report and file same into the record.

xX The transcript shall be deemed as written findings of the Court.

XxX Court’s Advice of Right to Appeal provided to defendant.

xX Judgment shall be entered (See Judgment & Commitment.)

x The Defendant is released consistent with the terms of the Judgment entered contemporaneously

herewith.
This the 24th day of February 2021.

Copies: COR, USP, USM,
Initials of Deputy Clerk: MTY
TIC: 0/30

Page l|l
3:20-cr-15-01-GFVT
Date: 02-24-2021
